FOURTH DIVISION
                                 DOYLE, P. J.,
                            COOMER and MARKLE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                     January 17, 2020




In the Court of Appeals of Georgia
 A19A2460. KINSLOW v. THE STATE.                                               DO-084 C

      DOYLE, Presiding Judge.

      Jereno Sadatrice Kinslow was convicted of one count of computer trespass.1

He now appeals from the denial of his motion for new trial, contending that the

conduct he was accused of and the evidence at trial showed that he did not violate the

computer trespass statute. Based on the record before us, we disagree and affirm.

      Construed in favor of the verdict,2 the record shows that in 2013 Kinslow was

the sole member of the information technology (“IT”) department of the City of

Norcross. In October 2013, Greg Cothran was hired to oversee the IT department and

“help them get to the next level” by enhancing the reliability of the City’s computer


      1
          OCGA § 16-9-93 (b).
      2
          See Short v. State, 234 Ga. App. 633, 634 (1) (507 SE2d 514) (1998).
system. According to Cothran, at the time he was hired, the IT department appeared

overwhelmed with service calls, and the network suffered outages.

      After a few weeks, Cothran and Kinslow began having workplace disputes, and

in November 2013, they had a particularly heated discussion over Kinslow’s job

performance that resulted in further deterioration of their relationship. Cothran

became concerned that Kinslow could damage the City’s network, so he expedited

a server move as a safeguard. Kinslow’s employment ultimately ended in June 2014,

but until that time, he maintained administrator-level (highest) control over the

network as part of his employment.

      In August 2014, City Clerk Monique Lang received an unexpected “bounce-

back” email referencing an email she had sent from her work account to Cothran’s

work account as part of their normal job duties. The bounce-back notice was triggered

due to the size of her initial email message, and the notice indicated that her email

was undeliverable to an email address that was later identified to be a personal email

address set up by Kinslow on an @me.com domain.3 Lang’s message was addressed

only to Cothran’s email address, and she was unfamiliar with the @me.com address.

      3
       It is undisputed that the @me.com address was a personal account belonging
to Kinslow on a publicly available service offered by Apple, Inc.; we need not
reproduce Kinslow’s email address here.

                                          2
After further investigation, the City was able to determine that a box had been

checked in the network settings that resulted in all of Cothran’s incoming email being

forwarded to Kinslow’s personal @me.com address. Cothran’s email was forwarded

from approximately December 2013 (around the time that the workplace discord

escalated) to August 2014, when it was detected two months after Kinslow’s

termination. The investigation also revealed that Kinslow routinely accessed the

@me.com account from his smart phone. At the time the forwarding started, Cothran

and Kinslow were the only people with the requisite administrator-level access to

cause Cothran’s email to be forwarded to the @me.com account.

      Based on an ensuing police investigation, Cothran was charged with one count

of computer trespass by obstructing and interfering with data from a computer.

Following a jury trial, Cothran was found guilty and sentenced to ten years of

probation. He unsuccessfully moved for a new trial, giving rise to this appeal.

      1. Kinslow contends that the allegations in the accusation, even if proven true,

were insufficient to establish the alleged violation of the computer trespass statute,

OCGA § 16-9-93 (b). Essentially, he argues that the accusation failed as a matter of

law to establish the essential elements of the offense.



                                          3
       As a threshold matter, we must determine whether this enumeration has been

preserved for review. Kinslow’s appellate briefing makes it clear that his challenge

is to the accusation: “The Appellant’s position is that even if the facts alleged in the

accusation were true, proof of these facts did not constitute proof that OCGA § 16-9-

93 (b) (2) was violated. As a result, the conviction should be reversed.” This amounts

to a challenge to the accusation itself, rather than the sufficiency of the trial evidence.

              A challenge to an indictment [or accusation] is typically made
       through a demurrer to the indictment. A demurrer . . . may be general or
       special. A general demurrer challenges the very validity of the [charging
       instrument] and may be raised anytime; the special objects merely to its
       form or seeks more information and must be raised before pleading to
       the indictment. . . . On the other hand, because a general demurrer
       attacks the legality of an [accusation], it is permissible to raise this
       ground after verdict by a motion in arrest of judgment even if there was
       no earlier objection. . . . A motion in arrest asserts that the [accusation]
       contains a defect on its face affecting the substance and real merits of
       the offense charged and voiding the [accusation], such as failure to
       charge a necessary element of a crime. . . .


       A motion for directed verdict of acquittal is not the proper way to
       contest the sufficiency of an [accusation]. A motion for a directed
       verdict of acquittal . . . addresses the sufficiency of the evidence, not the
       sufficiency of the underlying [accusation]. When an [accusation] is
       absolutely void in that it fails to charge the accused with any act made

                                            4
      a crime by the law and, upon the trial, no demurrer to the [accusation]
      is interposed and the accused is convicted under the [accusation] and
      judgment is entered on the verdict, the accused’s proper remedy is a
      motion in arrest of judgment or habeas corpus.


      [Moreover, a] motion for new trial is not the proper method to attack the
      sufficiency of an [accusation] and does not provide a basis for this Court
      to review the [accusation]. Based on [this], it is clear that objections to
      defects in an [accusation] can be waived, except when the defects are so
      great that the accusation is absolutely void. However, when a claim that
      an accusation . . . is absolutely void is not properly asserted in the trial
      court, it can be reviewed on appeal only through a habeas corpus
      proceeding.4


Because Kinslow did not file a general demurrer or a motion in arrest of the

judgment, his challenge to the accusation is not properly before us.

      Nevertheless, even if preserved for review, and to the extent that Kinslow’s

challenge is to the sufficiency of the trial evidence, Kinslow’s argument provides no

basis for reversal. OCGA § 16-9-93 (b) (2) defines the offense of computer trespass,

in relevant part, as “us[ing] a computer or computer network with knowledge that

such use is without authority and with the intention of . . . [o]bstructing, interrupting,


      4
       (Citations and punctuation omitted.) McKay v. State, 234 Ga. App. 556,
559-560 (2) (507 SE2d 484) (1998).

                                            5
or in any way interfering with the use of a computer program or data.” The accusation

charged Kinslow with committing computer trespass by “us[ing] a computer network

with knowledge that such use was without authority and with the intention of

obstructing and interfering with data from a computer, by copying Greg Cothran’s

emails and causing them to be forwarded to his own private email account. . . .”



      Kinslow argues that causing Cothran’s email to be forwarded does not amount

to “obstructing and interfering” with the use of a computer program or data. As

support, he relies on Sitton v. Print Direction, Inc.,5 which held that an employer did

not, as a matter of law, commit computer trespass when “he entered [an employee’s]

office, moved the [employee’s] computer’s mouse, clicked on the e-mail listing which

appeared on the screen, and printed certain e-mails from [the employee] relating to

a job for [a competitor].”6 The computer at issue was used by the employee to conduct

his work duties, and the employer’s conduct, this Court held, did not constitute

“obstructing or interfering with the use of a computer program or data.”7


      5
          312 Ga. App. 365, 367 (1) (718 SE2d 532) (2011).
      6
          Id. at 367 (1).
      7
          Id.

                                          6
      Here, by contrast, the evidence showed that Kinslow altered his employer’s

computer network to cause his supervisor’s work incoming email (including sensitive

information that was considered confidential to the City) to be copied and forwarded

to Kinslow’s personal, non-official email account. Unlike this case, the conduct in

Sitton was an employer’s printing of email already displayed on an employee’s

computer used for work and subject to the employer’s computer usage policy agreed

to by the employee.8 It is undisputed that Kinslow did not have authority or

permission to forward his supervisor’s email, and the act of altering network settings

to copy and redirect his supervisor’s incoming email is distinct from that in Sitton and

amounts to conduct sufficient to constitute the offense of computer trespass, i.e.,

“[o]bstructing, interrupting, or in any way interfering with the use of a computer

program or data.” Hence, Kinslow’s reliance on Sitton is unavailing.

      2. Kinslow argues that even if the facts alleged in the accusation were sufficient

to establish a computer trespass offense, there is insufficient evidence that he actually

committed the trespass. We disagree.

      When an appellate court reviews the sufficiency of the evidence,



      8
          See id. at 368 (1).

                                           7
      the relevant question is whether, after viewing the evidence in the light
      most favorable to the prosecution, any rational trier of fact could have
      found the essential elements of the crime beyond a reasonable doubt.
      This familiar standard gives full play to the responsibility of the trier of
      fact fairly to resolve conflicts in the testimony, to weigh the evidence,
      and to draw reasonable inferences from basic facts to ultimate facts.
      Once a defendant has been found guilty of the crime charged, the
      factfinder’s role as weigher of the evidence is preserved through a legal
      conclusion that upon judicial review all of the evidence is to be
      considered in the light most favorable to the prosecution.9


      Here, there was evidence that at the relevant time frame, Kinslow was the only

City employee besides Cothran who had the requisite network access to cause

Cothran’s email to be forwarded to Kinslow. Further, Kinslow did not dispute that the

destination account was his personal account. These facts, along with the evidence

of the workplace friction between Cothran and Kinslow, authorized the jury to find

that Cothran committed the acts sufficient to establish a computer trespass violation

under OCGA § 16-9-93 (b) (2). That Kinslow may offer a different interpretation of

the evidence of is of no moment; on appeal, we must view the evidence in the light

most favorable to the factfinder’s verdict, and any inconsistencies in the evidence or


      9
        (Citation omitted; emphasis in original.) Jackson v. Virginia, 443 U. S. 307,
319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).

                                           8
credibility determinations are properly not revisited by this Court.10 Under this

standard, the evidence sufficed to support the jury’s finding of guilt.

      Judgment affirmed. Coomer and Markle, JJ., concur.




      10
           See id.

                                          9